DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2,077,110).
Johnson discloses the claimed invention including a frame removably attached to “bumper” member 10 by way of brackets 41, 42, 41’ with an “upper cross bars” 37, 38 and “lower cross bars” 35, 36.  See Figure 3 and column 2, lines 9-12 and lines 22-25.  There are a plurality of rollers 12-14 and 12’-14’ as well as a central roller which are mounted between the upper cross bar and the lower cross bar.  While not disclosed as interacting with a hose.  The rollers of Johnson are inherently capable of coming in contact with a hose.
Regarding claim 2, each roller includes a central channel which receives connection rod or “vertical shaft” (see column 2, lines 9-12).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2,077,110) in view of Mason (US 2,840,411)
Johnson discloses the claimed invention except for the rollers having an inward taper.
Mason discloses forward mounted rollers 15 on a vehicle which have an inward taper.  See Figure 1.
It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the rollers of Johnson to have an inward taper as taught by Mason to assist and enhance the redirection of an impacted object such as the bumper of another vehicle when such object impacts the rollers.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2,077,110).
Johnson discloses the claimed invention except for the specific coefficient of friction of the exterior surfaces of the rollers.	
It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the exterior surfaces of the rollers of Johnson to have a coefficient of friction on the order of less than one since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The motivation for doing so would be to enhance the minimization of friction between the rollers and an impacted object. The rotation of the rollers’ primary purpose is to minimize friction and constructing the exterior surfaces thereof to be of low friction further enhances such minimization of friction.


Allowable Subject Matter

Claims 4-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The recitation in claim 4 of an actuator that selectively moves the frame between an elevated and a lowered position is not taught nor fairly suggested by the prior art of record.
	The recitation in claim 10 of the frame being at an acute angle relative to the vehicle bumper when secured thereto is not taught nor fairly suggested by the prior art of record.
	The recitation of a frame securable to a vehicle bumper by way of a mounting bracket, where the frame includes an upper cross bar, a lower cross bar and a platform therebetween and where the coefficient of friction of a material of the exterior surface of such platform is less than one is not taught nor fairly suggested by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burleson (US 4,068,877) and Warrington et al. (US 5,478,124) show vehicle bumper mounted singular roller arrangements.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
5/21/22